              Case 2:20-cv-01979-DJA Document 24 Filed 06/17/21 Page 1 of 3




 1 CHRISTOPHER CHIOU, NVSBN 14853
   Acting United States Attorney
 2 District of Nevada

 3 Chantal Jenkins
   Special Assistant United States Attorney
 4 Social Security Administration
   160 Spear Street, Suite 800
 5 San Francisco, CA 94105
   Telephone: (510) 970-4823
 6 Facsimile: (415) 744-0134
   Email: chantal.jenkins@ssa.gov
 7
   Attorneys for Defendant
 8

 9

10

11                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
12

13   RHONDA TAYLOR MITCHELL,                      )
                                                  )   Case No.: 2:20-cv-01979-DJA
14          Plaintiff,                            )
                                                  )
15                  v.                            )   STIPULATION TO REMAND
                                                  )   PURSUANT TO SENTENCE FOUR OF 42
16   ANDREW SAUL,                                 )   U.S.C. § 405(G)
     Commissioner of Social Security,             )
17                                                )
            Defendant.                            )
18                                                )
19

20          IT IS HEREBY STIPULATED, by and between the parties, Rhonda Taylor Mitchell (Plaintiff)

21 and Andrew Saul, the Commissioner of Social Security (Defendant) through their undersigned

22 attorneys, and with the approval of the Court, that the Commissioner has agreed to a voluntary

23 remand of this case for further administrative proceedings, pursuant to sentence four of 42 U.S.C. §
   405(g).
24
           On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
25
   a new decision. The ALJ will offer Plaintiff the opportunity for a new hearing. The ALJ will
26
              Case 2:20-cv-01979-DJA Document 24 Filed 06/17/21 Page 2 of 3




 1 reevaluate the medical evidence and reassess Plaintiff’s residual functional capacity. The ALJ will

 2 reassess Plaintiff’s subjective statements about symptoms.

 3          The parties further request that the Clerk of the Court be directed to enter a final judgment in
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 4

 5          Respectfully submitted this June 17, 2021.

 6
                                                  /s/ Hal Taylor*____________
 7                                                Hal Taylor, Esq.
 8                                                *authorized via email by Melissa Palmer on June 17, 2021
                                                  Attorney For Plaintiff
 9

10
                                                  CHRISTOPHER CHIOU
11
                                                  Acting United States Attorney
12

13                                                /s/ Chantal R. Jenkins
                                                  CHANTAL R. JENKINS
14                                                Special Assistant United States Attorney
15

16
17

18                                                           IT IS SO ORDERED:
19
                                                             ___________________________________
20                                                           UNITED STATES MAGISTRATE JUDGE

21
                                                             DATED:____________________________
                                                                    June 21, 2021
22

23

24

25

26                                                       2
              Case 2:20-cv-01979-DJA Document 24 Filed 06/17/21 Page 3 of 3




                                       CERTIFICATE OF SERVICE
 1
           I, Chantal R. Jenkins, certify that the following individual was served with a copy of the
 2

 3 STIPULATION TO REMAND PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(G) on the

 4 date and via the method of service identified below:

 5
                                                  Hal Taylor
 6                                       2551 W. Lakeridge Shores
                                               Reno, NV 89519
 7                                               775-825-2223
                                              Fax: 775-329-1113
 8                                     Email: haltaylorlawyer@gbis.com
 9

10         I declare under penalty of perjury that the foregoing is true and correct.

11
           Dated: June 17, 2021
12

13                                                          /s/ Chantal R. Jenkins
                                                            CHANTAL R. JENKINS
14                                                          Special Assistant United States Attorney

15

16
17

18

19

20

21

22

23

24

25

26                                                      3
